IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TECH MET, INC; ALFRED POZZUTO; G       : No. 277 WAL 2015
MONEY, INC. D/B/A NORTH PARK           :
CLUBHOUSE; MR. MAGIC CAR WASH          :
INC.; AND JOHN TIANO, ON THEIR         : Petition for Allowance of Appeal from
OWN BEHALF AND ON BEHALF OF ALL        : the Order of the Superior Court
OTHERS SIMILARLY SITUATED,             :
                                       :
                    Petitioners        :
                                       :
                                       :
            v.                         :
                                       :
                                       :
STRATEGIC ENERGY, LLC,                 :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 22nd day of December, 2015, the Petition for Allowance of

Appeal is DENIED.